Application by the ap *716pellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 22, 1997 (People v Burgos, 245 AD2d 524 [1997]), affirming a judgment of the Supreme Court, Kings County, rendered June 29, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Schmidt, J.E, Adams, Ritter and Goldstein, JJ., concur.